 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDMusicians Union Local 47, American Federation ofMusicians, AFL-CIO (American BroadcastingCompany, A Division of American BroadcastingCompanies, et al.) and Camillo Fidelibus. Case31-CB-3365March 27, 1981DECISION AND ORDEROn January 5, 1981, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and brief and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order. ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, MusiciansUnion Local 47, American Federation of Musi-cians, AFL-CIO, Los Angeles, California, its offi-cers, agents, and representatives, shall take theaction set forth in said recommended Order.I We agree with the Administrative Law Judge that the issue of defer-ral to arbitration is not presented or applicable in this case.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:This matter was heard by Administrative Law JudgeJames T. Rasbury in Los Angeles, California, on March4 and 5, 1980. On October 17, 1979, the Regional Direc-tor for Region 31 of the National Labor Relations Boardissued a complaint and notice of hearing, based on anunfair labor practice charge filed on July 27, 1979,amended on August 17 and October 15, 1979, allegingviolations of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended, 29 U.S.C. § 151, etseq., herein called the Act. Thereafter, AdministrativeLaw Judge Rasbury passed away. The parties agreed towaive a hearing de novo, consenting to the transfer of thecase to another Administrative Law Judge for prepara-tion and issuance of decision based on the hearing recordmade before Administrative Law Judge Rasbury. Byorder dated August 20, 1980, I was designated to prepareand issue a decision on the record as made.Upon the entire record, together with consideration ofthe briefs, I make the following:255 NLRB No. 65FINDINGS AND CONCLUSIONSI. JURISDICTIONIt is undisputed that at all times material, AmericanBroadcasting Companies, Inc., herein called ABC, hasbeen a New York corporation engaged in "the businessof radio and television broadcasting, the business of cre-ating, maintaining, and operating radio and television sta-tions, networks, systems, chains, transmission facilities,reception facilities and other businesses and activities re-lated thereto." During the 12-month period prior to com-mencement of the hearing in this matter, ABC derivedgross revenues in excess of $500,000. During that sameperiod, ABC, through its division, American Broadcast-ing Company,' received services valued in excess of$50,000 from A.C. Nielsen Company, in Chicago, Illi-nois. Inasmuch as this 12-month period embraces thetime period during which the unfair labor practices arealleged, in the complaint, to have been committed, Furu-sato Hawaii, Ltd., 192 NLRB 105 (1971), as well as thedate on which the charge in this matter was filed, PoorRichard's Pub-a California Corporation, 217 NLRB 102(1975), and in view of the fact that there is no assertionthat ABC's operations during other periods differed sub-stantially from those occurring during the 12-monthperiod prior to commencement of the hearing in thismatter, I find that the operations of ABC during the 12-month period prior to commencement of the hearing inthis matter are of a sufficient magnitude for the Board toassert jurisdiction. Raritan Valley Broadcasting Company,Inc., 122 NLRB 90 (1958). Therefore, I find that at alltimes material ABC has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.211. THE LABOR ORGANIZATION INVOLVEDAt all times material Musicians Union Local 47,American Federation of Musicians, AFL-CIO, hereincalled Respondent, has been a labor organization withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FindingsThe following findings of fact are either undisputed orwere admitted by Respondent's treasurer, Robert Man-ners:I There is no contention that American Broadcasting Company, a divi-sion of ABC, is an entity or employer separate and distinct from ABC,nor has there been any showing that it operates independently of ABC.Cf. Los Angeles Newspaper Guild, Local 69. et al. (Los Angeles Herald-Ex-aminer Division of the Hearst Corporation), 185 NLRB 303 (1970). affd. percurium 443 F.2d 1173 (9th Cir. 1971).2 In addition to ABC, the General Counsel also alleges that MCA Re-cords, Inc.. National Broadcasting Company, Inc., and Ray Ellis Enter-prises. Inc., satisfied the Board's discretionary standards for asserting ju-risdiction and were employers within the meaning of Sec. 2(2). (6), and(7) of the Act. However, no evidence was introduced during the hearingto support these allegations. Nevertheless, in view of my findings infra, itis not material that the General Counsel failed to produce evidence insupport of these allegations. MUSICIANS UNION LOCAL 473871. By virtue of the terms of various collective-bargain-ing agreements, checks for services performed by mem-bers of Respondent, for employers in the broadcast andentertainment industry, are transmitted to Respondentfor delivery to the employees who performed those serv-ices. 32. Members of Respondent are obliged to pay duescomputed, in essence, on the basis of percentages of con-tractual pay scales for the types of work that they per-form.3. Although Respondent has a longstanding policy ofprohibiting persons other than relatives from picking upmembers' paychecks sent to it by employers, in practicemembers have been permitted to designate, by writtenauthorization, nonrelatives as agents for receipt of thesechecks from Respondent.During 1979 Camillo Fidelibus had been a music copy-ist4and a member of Respondent. By June 1979, Fideli-bus was in arrears in the dues which he owed to Re-spondent.5. In July 1978, Fidelibus executed a written authoriza-tion designating Josephine Ann Johnson "to receive anychecks payable to me and to pay Work Dues thereon."Johnson testified, without contradiction, that he hadpicked up Fidelibus' checks from Respondent on three orfour occasions during 1979, prior to the month of June.In addition, documentary evidence was produced at thehearing, though not introduced, showing that Johnsonhad picked up a check for Fidelibus from Respondent inMarch 1979.6. On June 6, 1979, American Broadcasting Company,a division of ABC, issued a check, in the amount of$135.36 to Fidelibus. This check was transmitted to Re-spondent.7. On June 14, 1979, Johnson came to the work duesdepartment in Respondent's Hollywood office and spoketo one of the clerks.5When Johnson asked for her ownchecks and for any that were there for Fidelibus, theclerk brought two checks for Johnson and one fromAmerican Broadcasting Company, Division of ABC, forFidelibus. However, after examining the dues records ofJohnson and Fidelibus, the clerk told Johnson, that she"was not allowed to release my checks to me or hischecks to me until the back dues. ..were paid." WhenJohnson protested, asking the clerk to check with a su-pervisor about withholding the checks, the clerk went toone of the back desks which, according to Johnson, had"in the past been a supervisory desk" and spoke with an-other woman. The clerk returned and said that thechecks could not be released. Johnson then asked theclerk to check with Manners. She observed the clerks Respondent's members also can be paid directly by employers in thatindustry. The demarcation line between when this happens and when, in-stead, the checks are sent to Respondent for delivery to its members, isneither clear nor pertinent to resolution of the dispute in this proceeding.4 While there appears to have been some dispute as to the particularemployers for whom Fidelibus had worked on specific occasions, there isno contention that he had occupied the status of an independent contrac-tor nor that he had been other than an employee throughout 1979. There-fore, I find, that at all times material during 1979 Fidelibus had been anemployee within the meaning of Sec. 2(2) of the Act.' While Johnson did not know the name of the clerk, she described heras being "a tall, thin girl with light brown hair and a very narrow chin."walk to Manners' office, observed Manners come out ofhis office, and observed Manners speak with the clerk.According to Johnson, the clerk "returned to the desk.Took Mr. Fidelibus' check off the desk, popped it backinto the file, and said, "Mr. Manners said he could nothave his check. I could not release it to you because heowed dues on his card." Johnson paid her own workdues, thereby securing release of her own checks, but didnot pay those of Fidelibus. She left without his check.Johnson testified that later that same day she had re-turned to Respondent's facility and had spoken personal-ly with Manners. Manners agreed that this had occurred.Johnson testified that during their conversation, Mannershad obtained a copy of Fidelibus' work dues card andthat Manners had "said that the only problem that heknew of [in getting Fidelibus' check] was that the backwork dues had not been paid on the card." Johnson fur-ther testified that when, toward the end of their conver-sation, she had asked if Manners would release Fidelibus'check to her, Manners had replied, "No, tell Fidelibus topay his card and I will release the check." Mannersagreed that there had been an occasion on which he hadgotten a copy of Fidelibus' work dues card for Johnson,but he testified that he did not "believe" and did not"recall it being June 14th." He did not, however, denyspecifically having made the statements attributed to himby Johnson concerning the relationship between releaseof Fidelibus' check and payment of his back dues.Johnson testified that on July 3 she had again gone tothe work dues department and had requested any checksthat were there for Fidelibus.5Johnson was told that Fi-delibus' checks would not be released: "They said thatthey were unable to release them to me. I am not surewhether they said because he was trial boarded or be-cause of non-payment of work dues."7According toJohnson she could see that there were four or fivechecks for Fidelibus.8In late July Fidelibus, himself, went to Respondent'soffice to secure a postponement of the trial board pro-ceeding date. He spoke with a clerical named Jan, whoselast name he did not recall.9She suggested that if Fideli-bus "went down to Mr. Manners [he] could probablystraighten out the whole thing." Instead, Fidelibus wentto the work-dues department and asked a clerkSO for hischecks. After checking his file, the clerk returned withzerox copies of Fidelibus' checks and, in response to Fi-delibus' query, said that she could not explain why the6 Johnson did not recall the name of the clerk to whom he had spokeninitially that day, nor was she able to describe that clerk. However thatclerk's initials, as written on the receipt for Johnson's own checks whichshe had received that day, were either "F.C." or "D.C."7 The trial board is, in essence, an internal dispute resolution procedureestablished by Respondent to resolve certain types of controversy.s By the time of this conversation, the record discloses that the follow-ing checks had been issued and sent to Respondent: a June 8, 1979, checkfrom When The West Was Fun, Inc., a Brad Marks Production: a June11, 1979, check from Isis Productions, Inc.; a June 20, 1979, check fromElliott Lawrence: a June 22, 1979, check from Ray Ellis Enterprises,Inc.; and a June 28, 1979, check from National Broadcasting Company,Inc.I Respondent did not dispute Fidelibus' testimony that it had employeda clerical named Jan during July.'o Fidelibus was unable to either name or describe this clerk.MUSICIANS UNION LOCAL 47 387- 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDchecks themselves were not there. Fidelibus observed theclerk speaking with another clerk," who said, "Mr.Manners took them and he can't have them."8. On July 27, 1979, Fidelibus filed a charge in thismatter. The return receipt for the copy of the chargethat had been sent to Respondent, by certified mail,shows that it had been received on July 31, 1979. Byletter dated August 8, 1979, Manners sent to Fidelibus allof his checks from employers that were then in Respond-ent's possession.2Manners' letter advanced no explana-tion for the delay in having transmitted these checks toFidelibus. However, the letter did recite the amount ofdues then owed by Fidelibus and demanded that Fideli-bus pay them.9. In a letter dated August 7 to the Board agent inves-tigating Fidelibus' charge, Respondent's counsel stated:In addition, I informed you that it is the custom andpractice of the Union to only release checks to thatperson to whom said check is made out. Therefore,in accordance with the Union By Laws the Unionwas not authorized to release the check and/orchecks to Joanne Johnson.This explanation was repeated in a letter, sent I weeklater, to the Board's agent. In that letter, counsel stated:Third, the only person authorized to pickup thewage checks is the member of the Union to whomsaid checks are made out or member of the immedi-ate family for whom an authorization has beensigned. This is in accordance with a ruling by theBoard of Directors of the Union. (The originalruling was reaffirmed on July 1, 1977.) Therefore,the Union had no authority to release said checks toJoanne Johnson.However, Johnson denied expressly that anything hadbeen said to her during her June and July conversationswith Respondent's clerks, when she had asked for Fideli-bus' checks, about Respondent not permitting her topickup Fidelibus' checks. Moreover, while Mannersdenied initially that Fidelibus' checks had been withheldbecause of his unpaid dues, he later testified concerningthis matter as follows:Q. What was the reason that, or reasons, if therewere more than one, that the Union held the checksof Mr. Fidelibus between the time period of June of1979 and August when they released them?A. Well, the work dues hadn't been paid on themand he personally hadn't even asked for the checks.Q. Is that the only reason?A. That is the only one I can think of.Q. Part of the reason that the checks were with-held was not because Mr. Fidelibus, in your view,had improper authorization on file, that the authori-' Though he was unable to name this clerk, Fidelibus described her ashaving been "a young girl, in her mid-20's or so."12 And in addition to the check described in paragraph 7, supra, andthe checks described in fn. 8, supra, there were also checks dated July 18and 27, 1979, from Ray Ellis Enterprises, Inc., and a check dated July IIfrom MCA, Inc., included with this letter.zation given to JoAnn Johnson didn't allow her topick up the checks?A. In the first instance, it happened because sherefused to pay for them and it never got into a dis-cussion about any of it.Q. Are you stating that the Union's reasons forholding the checks during the time period June of1979 to part of August, 1979, was not because theauthorization that was on file, allowing JoAnnJohnson to pick up checks, was an invalid or im-proper authorization?A. I think there was discussion about maybe dis-continuing that practice because we had a lot oftrouble with it.Q. My question, Mr. Manners, was are you deny-ing that one of the reasons that the checks wereheld by the Union was-let me withdraw that. Youare not claiming that one of the reasons that thechecks were withheld from Mr. Fidelibus duringthat time period was because the authorization sub-mitted by Mr. Fidelibus to JoAnn Johnson was in-valid because she was not a family member?A. I can't give you any answer to that becausethe decision was made by the board of directorsand I don't know what is on their head-Q. Do you attend board of director's meetings?A. But I don't know what they are thinking.Q. I am not asking you for what they are think-ing. As far as you know, was any any [sic] of theexplicit reasons given for the withholding of thesechecks, did it have anything to do with the authori-zation submitted by Mr. Fidelibus for JoAnn John-son? Were any of the reasons related to her notbeing a relative and, therefore, ineligible to pick uphis checks?A. Yes, I believe that was one of them.Q. When did that become a reason? What boardmeeting where this was discussed that you becameaware of it?A. The board meeting after the incident.Q. That was a Tuesday following it?A. Yes.Q. So, at the time that the incident occurred withJoAnn Johnson, the authorization that Fidelibus hadgiven to her was not in question. It was only laterat the board meeting that it came into question?A. Yes.Q. Did you at any time tell JoAnn Johnson orMr. Fidelibus that the authorization that he hadsubmitted was invalid or would not allow the re-lease of checks to someone other than a relative ofMr. Fidelibus?A. The answer to that is "no."10. Fidelibus had not been the only member of Re-spondent whose paychecks, according to the evidenceproduced at the hearing, had been withheld pending pay-ment of back dues. As set forth above, when she hadsought to obtain Fidelibus' paychecks in June, Johnsonhad been told that her paychecks, as well, were beingwithheld until her own back dues had been paid. Musiccopyist, Dave Oyler, testified that there had been four MUSICIANS UNION LOCAL 47389occasions when he had been refused his paychecks byRespondent's personnel for dues deficiencies between1975 and January 12, 1979. Oyler testified that on thelatter date, he had spoken to three clerical employees,' but that only after paying his dues, both those owingfrom past paychecks and those owed on the check beingheld that day, had his paycheck been released.Composer/conductor/orchestrator John Beal testifiedthat approximately once a year, work-dues departmentpersonnel had refused to give him a paycheck until thedues which he owed on those checks had been paid. Bealtestified that the last such incident, prior to the hearing,had occurred on December 12 or 13, 1979.'4On that oc-casion, his check had not been released to Beal, but ithad been later given to him when he had tendered acheck to Respondent for the amount of dues owing on it.Most significantly, by notice dated May 24, 1977, Re-spondent's work-dues department notified music copyistJoel Wiest that his membership had been suspended, thathe owed $31 through February 1977 or $55 for all of1977 to reinstate his membership, and that "As soon asyour membership is reinstated, we will forward yourchecks to you." When Wiest then pursued the matterthrough the California Division of Labor Standards En-forcement, Respondent had returned his paychecks tothe employers who had issued them on the basis of aJune decision of its board of directors "not to serviceJoel Wiest until he pays his membership dues."15I1. At a meeting of Respondent's board of directors onJanuary 15, 1980, a motion was passed. The substance ofthat motion was recited in a notice, dated January 16,1980, posted on all of the windows at Respondent'swork-dues department and published in Respondent'snewspaper, Overature. The substance of the notice reads:Moved and seconded whereas all work dues aredue and payable when any or all checks are pickedL3 Oyler described the first clerical to whom he had spoken as havingbeen a 5-foot, 6-inch woman, in her early twenties, with long black hairand "sort of an American/Oriental type of a look." He described theother two clericals as having been supervisors. One of them, he testified,had been named Butler and had been employed in the work-dues depart-ment as recently as a few days prior to commencement of the hearing.He further testified that the other supervisory clerical employee was nolonger employed by Respondent, but described her as having been ap-proximately 5-feet 6-inches tall, somewhat overweight, and approximately35 years of age. Respondent did not deny having employed a work-duesdepartment employee named Butler. Nor did it deny having employedtwo other clerical employees whose appearances correspond to Oyler'sdescriptions.14 Although Beal was unable to identify by name the two clerical em-ployees to whom he had spoken that day, he described one of them ashaving been a "black lady in, I would estimate, her late 30's" who wasapproximately 5 feet 7 inches tall and of medium build. Respondent didnot deny having employed such an individual in its work-dues depart-ment in December 1979.t Although Beal, Oyler, Wiest, and Fidelibus had each signed all au-thorization for their employers to checkoff their dues and transmit themdirectly to Respondent, apparently none of the employers had, in fact,ever submitted separate checks to Respondent for the amounts of duesowed by these employees. By contrast, the record discloses that each ofthe employers did send separate payments to Respondent for the contrac-tually required pension and health and welfare payments. There is nobasis for concluding that a similar course of action could not have beenpursued with respect to the dues that were to be checked off. Thus, theexistence of signed checkoff authorization does not afford Respondent adefense to its conduct.up at the Work Dues Department, therefore be itresolved that the Treasurer be instructed to requirehis staff to refer all non-payment of work dues im-mediately to the Trial Board, including work dueson pay-directs.B. ConclusionsI. The General Counsel alleges that between June 14and August 8, 1979, Respondent had refused to releaseFidelibus' paychecks to him until he had paid all dueswhich he owed as a member of Respondent. Respond-ent's primary argument, in response to this allegation, isthat Fidelibus never had made a proper demand for hispaychecks, having made his request through a nonrela-tive, Johnson, who was not eligible to receive his pay-checks under Respondent's policy of not releasing pay-checks to nonrelatives. However, the undisputed evi-dence and objective considerations do not support Re-spondent's argument, but rather establish that Fidelibus'paychecks had been withheld, during that approximately2-month period, because of his nonpayment of dues.First, Johnson testified, without dispute, that nothinghad been said to her on June 14 nor on July 3, 1979, re-garding any policy concerning nonrelatives picking uppaychecks. Indeed, her testimony is undisputed that earli-er in 1979 she had picked up paychecks for Fidelibuswithout protest by work-dues department personnel.Moreover, the authorization, signed by Fidelibus, for herto do so was produced at the hearing. So far as therecord discloses, Respondent had voiced no objection toFidelibus, at the time that he had executed that authori-zation, concerning permitting Johnson, a nonrelative, topick up his paychecks. Yet, had Respondent been ob-serving its stated policy, it seems unlikely that it wouldhave accepted such an authorization from Fidelibus atthe time that he executed it. Furthermore, there is noevidence that any mention had been made of Johnson'snonrelative status until after the charge had been filedagainst Respondent. In these circumstances the conclu-sion is warranted that, notwithstanding its policy, Re-spondent had been following the practice of allowingnonrelatives to pick up members' paychecks so long as,at least, there had been written authorizations, signed bythe members, permitting nonrelatives to do so. Conse-quently, this defense, regarding Johnson's nonrelativestatus, is no more than an afterthought, advanced follow-ing the filing of the charge to conceal the true reason forthe refusal to tender Fidelibus' paychecks between June14 and August 8, 1979.Second, Johnson testified that she had been told, atseveral points during her conversations in June andJuly-once by Manners himself, that Fidelibus' checkscould be picked up only after his dues arrearages hadbeen paid. As pointed out in paragraph 7, supra, Mannersdid not deny specifically having told Johnson that Fideli-bus' failure to maintain currency in his dues had been thecause of her not being able to get his checks. Johnsonidentified most of the work-dues personnel to whom shehad spoken, either by means of physical descriptions orthrough the initials of the name of one of them. Re-spondent did not deny that persons corresponding toMUSICIANS UNION LOCAL 47 389 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese identifications had been employed by it. Yet, it nei-ther called, nor advanced any explanation for failing tocall, any of them as witnesses to deny the remarks attrib-uted to them by Johnson. Its failure to do so gives rise toan inference that had they been called, their accounts oftheir remarks to Johnson would not have been favorableto Respondent. Colorflo Decorator Products, Inc., 228NLRB 408, 410 (1977), enfd. by memorandum opinion582 F.2d 1289 (9th Cir. 1978).Third, the descriptions given by Oyler, Beal andWiest, concerning the withholding of their paychecksuntil their dues obligations to Respondent have been sat-isfied, all tend to confirm Johnson's account that she hadbeen denied Fidelibus' paychecks until his back dues hadbeen paid. Moreover, in the final analysis, the testimonyof Manners, reproduced in paragraph 9, supra, tends toconfirm her account as well. For, as he finally conceded,in June and July, it had not been propriety of the author-ization of Johnson to pick up Fidelibus' paychecks thathad been "in question." Rather, the only matter that hadbeen of concern had been Fidelibus' dues deficiency.Therefore, I find that a preponderance of the evi-dence supports the conclusion that Respondent had heldFidelibus' paychecks between June 14 and August 8,1979, because he had failed to satisfy the dues obligationowing to Respondent by virtue of his membership.2. The General Counsel alleges that the withholding ofFidelibus' paychecks until he paid his membership duesconstituted a violation of Section 8(b)(1)(A) and (2) ofthe Act. Respondent disputes that allegation. Yet, receiv-ing payment for one's labor is both a term and a condi-tion of employment. "Indeed, we are hard pressed tothink of a matter of more vital concern to employeesthan that involved herein-receiving payment for one'slabor." Air Surrey Corporation, 229 NLRB 1064 (1977).One of the purposes of the Act is to keep separate em-ployment rights, such as the right to receive a paycheck,from membership obligations owed to labor organiza-tions by employees. "Integral to the policy underlyingboth Section 8(b)(1)(A) and (2) of the Act was the intentto separate membership obligations owed by employeesto their labor organizations from the employment rightsof those employees." International Longshoremen's andWarehousemen's Union, Local 13 (Pacific Maritime Associ-ation), 228 NLRB 1383, 1385 (1977), enfd. 581 F.2d 1321(9th Cir. 1978), and cases cited therein. Thus, while alabor organization is free to seek the discharge of em-ployees who fall behind in their financial obligations toit, that is the sole measure available to it under the Actto enforce the financial obligations of its members."Nothing in the Act or its legislative history persuadesus that the union-shop provisions to Section 8(a)(3) and8(b)(2) were designed to give employers and unions a li-cense to use various discriminatory devices, short of dis-charge [to require that employees join or maintain theirunion membership]." Krambo Foods Stores, Incorporated,et al., 106 NLRB 870, 877 (1953). Here, Respondent hasaccepted responsibility for serving as a conduit for trans-mitting some paychecks from employers to employees.Having become involved in this facet of the employmentrelationship, it is obliged, as are labor organizations oper-ating exclusive hiring halls, to maintain the statutorilymandated separation between employment rights andmembership obligations. Therefore, by withholding Fide-libus' paychecks as a lever to extract the membershipdues which he owed to it, Respondent violated Section8(b)(l)(A) and (2) of the Act.3. Respondent has raised a series of defenses. The firstone, alluded to in footnote 2, supra, pertains to the Gen-eral Counsel's failure to adduce evidence showing thatMCA Records, Inc., National Broadcasting Company,Inc., and Ray Ellis Enterprises, Inc., have operations ofsufficient magnitude to satisfy the legal and discretionaryjurisdictional standards. Even according full credence tothis defense, the absence of evidence regarding thevolume of operations of those three employers does notsuffice to deprive the Board of jurisdiction in this matter.As set forth in section I, supra, the operations of ABCare of sufficient magnitude to establish Board jurisdic-tion. Fidelibus' check that was first denied to Johnson onJune 14 had been one issued by its division. Accordingly,Respondent's refusal to transmit that paycheck to Fideli-bus, through Johnson, suffices, of itself, to establish aviolation of Section 8(b)(1)(A) and (2) of the Act. Addi-tional findings regarding each of the succeeding checks,which Respondent refused to transmit to him, would becumulative. It would not serve to change the substanceof the remedy warranted by its refusal to transmit theinitial check. Therefore, the General Counsel's failure toproduce evidence to overcome Respondent's denial ofBoard jurisdiction over MCA Records, Inc., NationalBroadcasting Company, Inc., and Ray Ellis Enterprises,Inc., does not serve to preclude a finding that Respond-ent violated Section 8(b)(1)(A) and (2) of the Act in thisproceeding. ' 64. Respondent argues that it has internal disputes-reso-lution procedures and that Fidelibus should be requiredto exhaust those procedures before the Board is bur-dened with having to resolve the issue arising from thewithholding of his paychecks pending payment of hisback dues. In making this assertion, Respondent relies onthe doctrine enunciated in Collyer Insulated Wire, A Gulfand Western Systems Co., 192 NLRB 837 (1971). Yet,that doctrine replies to disputes arising under collective-bargaining agreements between unions and employers. Itis confined to situations "where disputes turn on collec-tive bargaining agreements ...." Newspaper Guild ofGreater Philadelphia, Local 10, et al. [Peerless Publications]v. N.L.R.B., 636 F.2d 550 (D.C. Cir. 1980). Moreover,there has been no showing here that Fidelibus' disputewith Respondent could have been resolved under the'I Nor does the fact that Fidelibus may have been employed by ABCCircle Films, a Division of ABC, when he had performed the servicescovered by that check. As is true of the Division of ABC that issued thecheck refused to Johnson on June 14, there has been no showing thatABC Circle Films is an entity separate and distinct from ABC. More-over, regardless of which entity actually employed Fidelibus, there is, asis pointed out in fn. 4, supra, no dispute that, at all times material, he hadbeen an employee within the meaning of Sec. 2(3) of the Act. As express-ly stated in that subsection, to satisfy the definition of employee, thereneed be no showing that an individual is employed by a specific employ-er. Sec. 2(3) of the Act "includes not only the existing employees of anemployer but also, in a generic sense, members of the working class."John Hancock Mutual Life Insurance Company v. N.L.R.B., 191 F.2d 483,485 (D.C. Cir. 1951).---- MUSICIANS UNION LOCAL 47391terms of any of the collective-bargaining agreements pro-duced during the course of the hearing. Section 10(a) ofthe Act provides specifically that the Board's power toprevent unfair labor practices "shall not be affected byany other means of adjustment or prevention that hasbeen or may be established by agreement, law, or other-wise." The Board has not adopted a policy of deferralfor exhaustion of internal disputes resolution proceduresbetween labor organizations and their members. Fideli-bus has a statutory right to be free of job interference,save as prescribed by the Act, for disputes between Re-spondent and him concerning his dues obligations. Aspointed in Conclusions of Law 2, supra, this is a rightwhich is integral to operation of the Act and one towhich he is entitled to protection under the Act. There-fore, "inasmuch as this case involves allegations of[union] interference with an employees' individual basicprotected rights under Section 7 of the Act [deferral isnot warranted]." Melones Contractors. A Joint Venture,241 NLRB 14 (1979).5. Respondent further argues that its Internationalbody is an indispensable party of this proceeding inas-much as it "not [Respondent], is signatory to the collec-tive bargaining agreements ...." However, there is noallegation that either the terms of those collective-bar-gaining agreements or the procedure of transmittingchecks to labor organizations for distribution to theirmembers constitutes a violation of the Act. Either, theallegation here is confined to the manner in which Re-spondent-and only Respondent-has chosen to imple-ment that procedure. The evidence does not show thatRespondent's International had been a participant in orhad been aware of Respondent's manner of implementingthat procedure. Congress has made clear that internation-al unions are not to be held liable for the acts of theirlocals purely on the basis of the relationship betweenthem. See Carbon Fuel Company v. United Mine Workersof America et al., 100 S. Ct. 910 (1979). Accordingly, theallegations of the complaint in this matter do not involveRespondent's International. Therefore, it is not an indis-pensable party.6. Respondent argues that inasmuch as Fidelibus'checks had been transmitted ultimately to him and inview of the fact that its board of directors had then pro-mulgated a purportedly curative policy, embodied in thenotice quoted in findings of fact II 1, supra, any violationthat it may have committed has been remedied and is nomore than de minimis in nature. However, the substanceof the January 1980 notice hardly satisfies the Board'sstandards for effective repudiation of an unfair laborpractice. See discussion, Douglas Division, The Scott &Fetzer Company, 228 NLRB 1016, 1024 (1977), and casescited therein. That notice did not refer to the withhold-ing of Fidelibus' checks. It did not state specifically, oreven inferentially, that Respondent would refrain fromwithholding paychecks as a lever to extract dues pay-ments from its members. It was not published until over5 months after Fidelibus' checks finally had been trans-mitted to him. Moreover, as Johnson's experience involv-ing her own paychecks on June 14, set forth in findingsof fact 7, supra, and as the experiences of other employ-ees, set forth in findings of fact 10, supra, demonstrate,Respondent's June 14 conduct with regard to Fidelibus'paycheck had not been unique. Either, Respondent hadengaged in similar actions with respect to the paychecksof other employees and over a significantly greaterperiod of time than the 2-month period involving Fideli-bus. In these circumstances, there is no basis for conclud-ing that its conduct between June 14 and August 8, 1979,had been isolated and de minimis.7. As part of the remedy for Respondent's violation ofthe Act, the General Counsel urges that Respondent beordered to publish the notice in the Overature, Respond-ent's monthly newspaper. The record shows that Re-spondent has thousands of members in the Los Angeles,California, area. The population of that area is, of course,disbursed over a broad geographic area. While it hasbeen shown that some members, on some occasions, docome to Respondent's office to pick up paychecks and topay dues, the record is also clear that a substantialnumber of paychecks are transmitted directly to Re-spondent's members by the employers for whom theywork. Thus, there is no assurance that any notice postedat Respondent's office would likely, during a 60-dayposting period, be observed by even a substantial numberof Respondent's members. Moreover, by publication ofits own January 15, 1980, board of directors resolution,quoted in findings of fact II, supra, in the Overature, Re-spondent has shown that it regards publication as theonly effective means of assuring communication of itsmessages to its members. Therefore, I find that publica-tion of the notice in this matter in the Overature is war-ranted. See, for example, N.L.R.B. v. Union Nacional deTrebajadores [Macal Container Corp.], 540 F.2d 1, 11-12(Ist Cir. 1976), cert. denied 429 U.S. 1039; N.LR.B. v.Crown Laundry & Dry Cleaners, 437 F.2d 290, 294 (5thCir. 1971).CONCLUSIONS OF LAWI. American Broadcasting Companies, Inc., is an em-ployer within the meaning of Section 2(2), engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Musicians Union Local 47, American Federation ofMusicians, AFL-CIO, is a labor organizaton within themeaning of Section 2(5) of the Act.3. By withholding a paycheck of Camillo Fidelibus be-tween June 14 and August 8, 1979, because he had failedto pay his membership dues, Musicians Union Local 47,American Federation of Musicians, AFL-CIO, has vio-lated Section 8(b)(X1A) and (2) of the Act.4. The aforesaid unfair labor practice is one which af-fects commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Musicians Union Local 47, Ameri-can Federation of Musicians, AFL-CIO, has engaged inunfair labor practices in violation of the Act, I shall rec-ommend that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate thepolicies of the Act.MUSICIANS UNION LOCAL 47 391~~ 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER17The Respondent, Musicians Union Local 47, AmericanFederation of Musicians, AFL-CIO, Los Angeles, Cali-fornia, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Withholding and refusing to transmit to its mem-bers paychecks which it has received from their employ-ers until those members satisfy their membership duesobligations to it.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights under Sec-tion 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Post at its office, place of business, and meetingplaces, copies of the attached notice marked "Appen-dix.""' Copies of said notice, on forms provided by theRegional Director of Region 31, shall, after being dulysigned by Respondent's representative, be published in1t In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections heretoshall be deemed waived for all purposes."I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."six consecutive issues of Overature on the final page ofthat official publication, which page shall not be encum-bered by any other written material. In addition, theduly signed notice shall be mailed to American Broad-casting Companies, Inc. for posting, should it be willing.The duly signed notice shall be posted by Respondentimmediately upon receipt thereof and shall be maintainedby it for 60 consecutive days, in all places where noticesto its members are customarily posted. Reasonable stepsshall be taken by it to insure that said notices are not al-tered, defaced, or covered by any other material.' (b) Notify the Regional Director of Region 31, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.I9 Associated Musicians of Greater New York, Local 802. American Fed-eration of Musicians, AFL-CIO (Huntington Town House, Inc.), 225 NLRB559 (1976).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withhold or refuse to transmityour paychecks which we receive from your em-ployers because you have failed to pay fully thedues which you owe us as members.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of your rightsunder Section 7 of the Act.MUSICIANS UNION LOCAL 47, AMERICANFEDERATION OF MUSICIANS, AFL-CIO